Citation Nr: 1445048	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 





INTRODUCTION

The Veteran had active service from March 1969 to May 1974 and from December 1976 to July 1979, with a discharge under other than honorable conditions for the second period of active duty.

As a result of the character of his discharge from his second period of service, an unappealed May 2003 administrative decision determined that the Veteran's service from December 1976 to July 1979 was not recognized for purposes of awarding VA benefits for service connection.  Thus, VA benefits may not be awarded based on the Veteran's period of active service from December 1976 to July 1979, and that period of active duty service will not be discussed further.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.203 (2013).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

These matters were previously before the Board in November 2013.  For the reasons discussed below, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss did not manifest in service or within one year thereafter; the most persuasive and credible evidence of record does not relate the Veteran's bilateral hearing loss to his military service.

2.  The most probative evidence of record does not relate the Veteran's tinnitus to his military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2013).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.102, 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

This case was remanded by the Board in November 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to allow for additional development of the Veteran's claims.  Specifically, the AOJ was instructed to provide the Veteran with additional VCAA notice and obtain an addendum opinion assessing the etiology of the Veteran's bilateral hearing loss and tinnitus.  A review of the record indicates that additional VCAA notice was sent to the Veteran in November 2013.  Additionally, a VA addendum opinion was obtained in December 2013.  Therefore, the Board finds that the AOJ substantially complied with the prior remand directives, and that the Board may now proceed with the adjudication of the claims.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated in May 2010 and November 2013, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  VA provided the Veteran with an audiological examination in September 2010 and an addendum opinion was obtained in December 2013.  The audiology reports reflect that the audiologist reviewed the Veteran's claims file, recorded his current complaints, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.S. § 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2013); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis 

The Veteran claims that his current bilateral hearing loss and tinnitus are related to his period of active service, including in-service noise exposure.

The medical evidence shows that the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385 (2013) and that he reported ringing in his ears.  Accordingly, the first Shedden element is met for both claims.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology consistent with hearing loss or tinnitus.  Furthermore, the Veteran was not diagnosed with either disability during his active duty.  Nonetheless, the Veteran's DD Form 214 reflects that his secondary occupational specialty was as an armor recon specialist, that he earned the Combat Infantry Badge, the Expert Rifle Badge, and that he served in Vietnam.  The Veteran stated that he was exposed to combat artillery fire.  The Board finds that the Veteran's assertions of in-service noise exposure are consistent with the places, conditions, and circumstances of his service.  Thus, the second Shedden element is met for both claims.  

As to the third Shedden element, the Veteran was provided with a VA audiology examination in September 2010.  The Veteran reported that he was exposed to combat artillery in Vietnam and post-service recreational noise exposure to motorcycle engine noise, but he denied post-service occupational noise exposure.  The Veteran reported that his tinnitus began about a year after his military service and did not correlate it to his combat noise exposure.  Upon audiological testing, the Veteran was diagnosed with bilateral mild to moderately severe sensorineural hearing loss.  The audiologist opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of acoustic trauma during military service.  The examiner noted that the Veteran's noise exposure had not resulted in acoustic trauma with secondary hearing loss and tinnitus.  The examiner explained that the Veteran had normal auditory thresholds at entrance and separation and that his audiograms did not show a significant decrease in auditory thresholds during service.  With respect to the Veteran's tinnitus, the examiner stated that the Veteran had not correlated his tinnitus to combat noise exposure, but stated it had begun intermittently in the late 1970s and became constant in the last several years.  The examiner explained that pattern was not typical of tinnitus secondary to acoustic trauma.  The examiner noted that as a combat veteran, the Veteran was afforded every benefit of the doubt but that delayed onset noise induced hearing loss was not supported by current research.  The examiner noted that an Institute of Medicine Report addressing military noise exposure concluded that based on current knowledge, noise induced hearing loss occurs immediately and that there was no scientific support for delayed onset noise induced hearing loss that occurs weeks, months, or years after noise exposure.  

An addendum audiology opinion was obtained in December 2013.  The audiologist noted that all three audiograms during the Veteran's first period of service, from 1969 to 1974, showed normal auditory thresholds and no threshold shift between his entrance and exit examinations.  The audiologist cited a 2005 Institute of Medicine report, which concluded, based on current knowledge of cochlear physiology, there was insufficient scientific evidence to support delayed-onset hearing loss secondary to military noise exposure.  The examiner noted that current anatomical and physiologic evidence suggested that delayed post-exposure noise induced hearing loss was unlikely and therefore there was no basis to conclude that the Veteran's current hearing loss was causally related to his military service, including noise exposure.  The examiner noted that hearing loss was not present during the Veteran's first period of active duty, but was evident on his 1977 audiogram.  Accordingly, the examiner opined that the Veteran's hearing loss had its onset between his first and second periods of service.  With regard to the Veteran's tinnitus, the examiner opined that it was likely secondary to the Veteran's hearing loss and was less likely than not related to his military noise exposure.

After reviewing all evidence of record regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds that the VA audiologists' opinions are the most persuasive evidence.  The September 2010 audiologist reviewed the entire claims file, examined the Veteran, and noted the Veteran's reports of in-service and post-service noise exposure.  The December 2013 audiologist reviewed the entire claims file and noted the Veteran's reports of in-service exposure.  Both audiologists rendered negative etiological opinions with respect to the Veteran's bilateral hearing loss and tinnitus.  As the audiologists' conclusions followed an extensive examination the Veteran's claims file, as well as consideration of reported history, and were consistent with one another, the opinions are accorded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his hearing loss disability and tinnitus are related to his period of active service, to include his in-service noise exposure.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of tinnitus and hearing loss, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, he cannot diagnose when his hearing loss disability began or relate his tinnitus and hearing loss to his period of active service.  Diagnosing hearing loss requires medical and diagnostic testing, and identifying a medical etiology for either condition requires medical training, which the Veteran has not been shown to possess.  Further, as noted above, the Board attributes great value to the VA audiologists' opinions as the opinions were provided by trained medical professionals, one of whom examined the Veteran, and both of whom reviewed the claims file and noted the Veteran's reported history, all prior to providing the negative nexus opinions.  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran's tinnitus is not a chronic condition, his sensorineural hearing loss is recognized as a chronic condition.  38 C.F.R. § 3.309(a) (2013).  The Board notes that the service treatment records contain no complaints of, or treatment for, hearing loss.  Further, the Veteran's hearing was within normal limits at his separation examination for his relevant period of service.  Moreover, the Veteran had not asserted that he had continuity of symptomatology since his discharge from service in May 1974.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of hearing loss to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.

As the weight of the evidence is against finding that bilateral hearing loss and tinnitus are related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


